J. SKELLY WRIGHT, Circuit Judge
(concurring):
I concur in the court’s opinion in No. 73-1714.
As to No. 73-1718, the Civil Aeronautics Board has now made it clear that its seating configuration policy is final, and therefore judicially reviewable, by ruling in the Chicago-Los Angeles Fare Reductions Case that the policy “is not subject to review in this proceeding.” Order 74-10-27 at 3 (decided October 8, 1974). Under the circumstances I concur in the court’s opinion in No. 73-1718 that the seating configuration policy is ripe for review. However, in the Chicago-Los Angeles case the Board has stayed the effectiveness of its order and deferred action on an application for reconsideration apparently pending our decision in this case. I would instruct the panel to await the Board’s action on reconsideration before proceeding further. In this way the panel’s decision on the merits may be informed by the Board’s application of the policy to a concrete set of facts.